

Exhibit 10.2
Supplementary Agreement
 

This supplementary agreement (hereinafter referred to as the “Supplementary
Agreement”) is entered into on 1 July 2010 in Beijing by the following parties:
 

Party A: Shaanxi Techteam Jinong Humic Acid Product Co., Ltd. (hereinafter
referred to as the “Transferee”), an enterprise incorporated in the People’s
Republic of China, and its legal registered address is 3/F, A Block, Industry
Office Tower, A District, No.181 Taibainan Road, Xi’an City, Shaanxi province,
PRC and its legal representative is Li Tao; and


Party B: Qing Xin Jiang
ID No.: 110226196911182616


Party C: Qiong Jia
ID No.: 110226196703240324


The above Party B and Party C are called collectively as the “Transferors”. The
Transferors and the Transferee are collectively called the “Parties” and
respectively called as the “Party”.


Whereas,


(1)
Party A, Party B and Party C have entered into a share transfer contract
(hereinafter referred to as the “Share Transfer Contract”) on 1 July 2010 in
Beijing; and



(2)
China Green Agriculture, Inc. (the “CGA”), a company with its securities listing
on New York Stock Exchange (“NYSE”), indirectly holds 100% equity interests of
Shaanxi Techteam Jinong Humic Acid Product Co., Ltd; and



(3)
Party B holds 80% equity interests of Beijing Gufeng Chemical Products Co., Ltd.
(hereinafter referred to as “Gufeng Chemical”) and Party C holds 20% equity
interests of Gufeng Chemical. Party B and Party C can exercise all of their full
rights as the shareholders of Gufeng Chemical; and



(4)
Beijing Gufeng Chemical Products Co., Ltd. holds 100% equity interests of
Beijing Tianjuyuan Fertilizer Co., Ltd. (hereinafter referred to as
“Tianjuyuan”) and can exercise all of its full rights as the sole shareholder of
Tianjuyuan.



Therefore, Part A, Party B and Party C have reached the following supplementary
clauses regarding the Share Transfer Contract:

 
 

--------------------------------------------------------------------------------

 
 

1.
Party A, Party B and Party C agree to revise clause 3.1 under the Share Transfer
Contract to the following:



Upon the final negotiation of Transferors and the Transferee, besides paying
RMB60 million in cash to Transferors, the Transferee shall issue 2,275,931
restricted shares (as defined below) of CGA (the “Shares”) in the amount of
RMB0.156 billion calculated on the following formula to Transferors and/or their
designated two parties, namely, Ms. Cui Hua Zheng and Mr. Hong Xu Yang
(Collectively, the “Purchasers”, individually, the “Purchaser”). The breakdown
of the aggregate shares to be issued to the Purchasers is hereto attached to
this Agreement as Exhibit A:


Shares to be issued to the Purchasers in the aggregate=RMB0.156 billion / 6.7858
(the middle price of US Dollar against RMB on the issuing day of the Shares) /
USD10.101 (the average price of the closing price of the CGA shares for ten
consecutive trading days immediately before the date of execution of Share
Transfer Contract)


The Transferee shall pay 2,275,931 shares of CGA to the Transferors as of the
execution date of Share Transfer Contract. However, the 2,275,931 shares of CGA
shall be mutually escrowed by CGA and Transferee, and shall be paid to
Transferors in the following ways:


 
(1)
1,365,558 shares of CGA shall be paid to Transferors and thereby issued to the
Purchasers at the Closing Date of Share Transfer Contract (as defined in the
Share Transfer Contract);



 
(2)
682,780 shares of CGA (“Escrowed Shares”) shall be respectively paid to
Transferors and thereby issued to the Purchasers when each of the following two
conditions is satisfied.



Condition 1: In accordance with the audited annual financial report issued by
the Certified Public Accountant acknowledged by the Transferee, Gufeng Chemical
achieves not less than RMB0.6 billion in net sales revenue for the fiscal year
from July 1, 2010 to June 30, 2011(the “Anticipated 2011 NSR”).


Condition 2: In accordance with the audited annual financial report issued by
the Certified Public Accountant acknowledged by the Transferee, Gufeng Chemical
achieves not less than RMB72 million in net profit after tax for the fiscal year
from July 1, 2010 to June 30, 2011(the “Anticipated 2011 NPAT”).
 

 
 

--------------------------------------------------------------------------------

 

The Transferors can acquire 341,390 shares of CGA that is half of the Escrowed
Shares when the Condition 1 is satisfied. In the event the Anticipated 2011 NSR
is not achieved, the shares that Transferors can acquire in the year 2011 shall
be adjusted according to the shortfall between the actual 2011 NSR and
Anticipated 2011NSR, which shall provide that (a) if such shortfall is smaller
than or equal to 20% of the Anticipated 2011 NSR, the Transferee or CGA shall
have the right to deduct 113,797 shares of CGA from the Escrowed Shares; and (b)
if such shortfall is larger than 20% of the Anticipated 2011 NSR and smaller
than 40% of the Anticipated 2011 NSR, the Transferee or CGA shall have the right
to deduct 227,593 shares of CGA from the Escrowed Shares; and (c) if such
shortfall is larger than or equal to 40% of the Anticipated 2011 NSR, the
Transferee or CGA shall have the right to deduct 341,390 shares of CGA from the
Escrowed Shares and the Transferors can not achieve any Escrowed Shares in 2011.


The Transferors can acquire 341,390 shares of CGA that is half of the Escrowed
Shares when the Condition 2 is satisfied. In the event the Anticipated 2011 NPAT
is not achieved, the shares that Transferors can acquire in the year 2011 shall
be adjusted according to the shortfall between the actual 2011 NPAT and
Anticipated 2011 NPAT, which shall provide that (a) if such shortfall is smaller
than or equal to 20% of the Anticipated 2011 NPAT, the Transferee or CGA shall
have the right to deduct 113,797 shares of CGA from the Escrowed Shares; and (b)
if such shortfall is larger than 20% of the Anticipated 2011 NPAT and smaller
than 40% of the Anticipated 2011 NPAT , the Transferee or CGA shall have the
right to deduct 227,593 shares of CGA from the Escrowed Shares; and (c) if such
shortfall is larger than or equal to 40% of the Anticipated 2011 NPAT , the
Transferee or CGA shall have the right to deduct 341,390 shares of CGA from the
Escrowed Shares and the Transferors can not achieve any Escrowed Shares in 2011.


(3)
The remaining 227,593 shares of CGA (the “Remaining Escrowed Shares”) shall be
paid to Transferors and thereby issued to the Purchasers when Gufeng Chemical
legally owns the land use right located in the north of Tianjuyuan, with a total
area of 71 Mu ( about 47,333.57 square meters), and also legally owns the house
ownership on such land.



 
(4)
The Purchasers shall receive stock certificates and have economic disposal
rights over the shares based on the number of shares set forth in the Exhibit B
attached to this Supplementary Agreement pursuant to Section 1(1),(2) and (3) of
this Agreement.



 
(5)
The Escrowed Shares and the Remaining Escrowed Shares shall include the shares
of all Purchasers, whose shares shall be escrowed on the pro rato basis.



 
(6)
The Purchasers shall have the voting rights over the Escrowed Shares and the
Remaining Escrowed Shares from the issuance date of such shares unless they
forfeit any portion of such shares due to the failure to achieve the conditions
set forth above in Sub-section 1(2) and/or (3).


 
 

--------------------------------------------------------------------------------

 
 

2.
The Transferee hereto confirms that it will provide RMB0.1 billion to Gufeng
Chemical as its working capital after the closing of the Share Transfer
Contract. The specific time and way of such payment shall be then fixed by the
Transferee.



3.
Representations and Warranties of the Transferors and Purchasers



Each of the Purchasers, as to himself or herself, hereby severally, and not
jointly, represents, warrants and covenants that:


 
a)
Authority.  Such Purchaser has full power and authority to enter into and to
perform this Agreement and the Share Transfer Contract in accordance with their
terms and to consummate the transactions contemplated hereby and thereby. This
Agreement and the Share Transfer Contract have been duly executed and delivered
by such Purchaser and constitute valid and binding obligations of such Purchaser
enforceable in accordance with their respective terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by general principles of equity that restrict the availability
of equitable remedies.

 
 
b)
Experience.  Such Purchaser has such knowledge and experience in financial and
business matter that it is capable of evaluating the merits and risks of the
investment. Such Purchaser acknowledges that it can bear the economic risk of
its investment. Such Purchaser believes it has received all the information he
considers necessary or appropriate for deciding whether to purchase the
Shares.  Such Purchaser further represents that it has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Shares and the business, assets and financial
condition of the Company.

 
 
c)
Purchase Entirely for Own Account.  This Agreement is made with such Purchaser
in reliance upon such Purchaser’s representation to the Company, which by such
Purchaser’s execution of this Agreement such Purchaser hereby confirms, that the
Shares to be received by such Purchaser will be acquired for investment for such
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that such Purchaser has no
present intention of selling, granting any participation in or otherwise
distributing the same.  By executing this Agreement, such Purchaser further
represents that such Purchaser does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares.

 

 
 

--------------------------------------------------------------------------------

 
 
 
d)
Accredited Investor.  Such Purchaser is an “accredited Investor” within the
meaning of Rule 501(a) under the Securities Act.

 
 
e)
Restricted Securities.  Such Purchaser understands that the securities it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such Shares may be resold without registration under the
Securities Act only in certain limited circumstances. In the absence of an
effective registration statement covering the Shares or an available exemption
from registration under the Securities Act, the Securities must be held
indefinitely.  In this connection, such Purchaser represents that it is familiar
with Rule 144 under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

 
 
f)
Legends.  It is understood that the certificates evidencing the Securities may
bear the following legend until such time, if any, as (A) the Securities are
sold in compliance with Rule 144 under the Securities Act (or a comparable
successor provisions) or pursuant to an effective registration statement under
the Securities Act or (B) the Company receives an opinion of counsel reasonably
acceptable to it to the effect that such legend may be removed:

 
“THESE SECURITIES HAVE NOT BEEN REGISTEREDUNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEYMAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,HYPOTHECATED OR
OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN EXEMPTION PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE) AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF THE STATES OF THE UNITED STATES.”
 
Such Purchaser also understood that such certificates may bear any legend
required by the securities laws of any state or other governmental or regulatory
agency having authority over the issuance of the Securities.


4.
This Supplementary Agreement shall be an integral part of the Share Transfer
Contact and shall have the same legal effect as the Share Transfer Contact. The
Share Transfer Contact and this Supplementary Agreement are both legally binding
on the Parties hereto. In case of any discrepancy between this Supplementary
Agreement and the Share Transfer Contact, this Supplementary Agreement shall
prevail. Any amendment and supplement to Supplementary Agreement and/or Share
Transfer Contact shall achieve the mutual consent of Parties hereto.


 
 

--------------------------------------------------------------------------------

 
 

5.
This Supplementary Agreement shall be effective after it is duly executed and
(or) sealed by each Party hereto. The conclusion, validity, interpretation,
performance and controversy of this Supplementary Agreement shall be governed by
the Law of New York State, United States. Any provision of this Supplementary
Agreement that is invalid or unenforceable due to the laws and regulations shall
not affect the validity of other provisions hereof.



6.
This Supplementary Agreement is executed in Chinese in four (4) sets of
original. Each Party hereto shall each hold one (1) set of original.


 
 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Supplementary Agreement to be executed by
the following Parties as of the date first above written.
 
Party A: Shaanxi Techteam Jinong Humic Acid Product Co., Ltd. 
(Seal)
 
Authorized Representative
(Signature): 
/s/ Tao Li
 
Party B: Qing Xin Jiang
(Signature):
/s/ Qing Xin Jiang
 
Party C: Qiong Jia
 (Signature): 
/s/ Qiong Jia



China Green Agriculture, Inc. hereby confirms that it acknowledges the
responsibilities it shall be bearing in this Supplementary Agreement.


Chairman or CEO (Signature): 
/s/ Tao Li

 

 
 

--------------------------------------------------------------------------------

 

Exhibit A
Shares to be issued to the Purchasers:



   
RMB value of the Shares
as of the date of the
Agreement
   
Number of Shares to be
issued to as of the date of
the Agreement, including
the Escrowed Shares and
Remaining Escrowed
Shares
 
Qing Xin Jiang
    115,000,000       1,677,769  
Cui Hua Zheng
    20,500,000       299,081  
Hong Xu Yang
    20,500,000       299,081  

 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
Specific shares to be delivered to the Purchasers pursuant to Section 1(1), (2)
and (3) of this Supplementary Agreement:


(a) shares to be delivered to the Purchasers pursuant to Section 1(1)



   
Number of shares to be delivered to Purchasers
when the condition under the Section 1(1) is met.
 
Qing Xin Jiang
    1,006,660  
Cui Hua Zheng
    179,449  
Hong Xu Yang
    179,449  

 

(b) shares to be delivered to the Purchasers when the Condition 1 under the
Section 1(2) is met:



   
Number of shares to be delivered to Purchasers
when the Condition 1 under the Section 1(2) is met.
 
Qing Xin Jiang
    251,666  
Cui Hua Zheng
    44,862  
Hong Xu Yang
    44,862  

 

(b) shares to be delivered to the Purchasers when the Condition 2 under the
Section 1(2) is met:



   
Number of shares to be delivered to Purchasers
when the Condition 2 under the Section 1(2) is met
 
Qing Xin Jiang
    251,666  
Cui Hua Zheng
    44,862  
Hong Xu Yang
    44,862  

  
 
 

--------------------------------------------------------------------------------

 
 
 (d) shares to be delivered to the Purchasers when the condition under the
Section 1(3) is met:



   
Number of shares to be delivered to Purchasers
when the condition under the Section 1(3) is met.
 
Qing Xin Jiang
    167,777  
Cui Hua Zheng
    29,908  
Hong Xu Yang
    29,908  

 

 
 

--------------------------------------------------------------------------------

 